Citation Nr: 0424733	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  99-16 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1982.

This matter came before the Board of Veterans' Appeals 
(Board) from an August 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Los Angeles, 
California that denied the veteran's application to reopen a 
previously denied claim of entitlement to service connection 
for an acquired psychiatric disorder.  In April 2001, a 
hearing was held before the undersigned at the RO (i.e. a 
Travel Board hearing).  

In an August 2001 decision, the Board reopened the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder, and remanded this claim to the RO for 
further development and adjudication.  As such, the issue 
currently in appellate status is as characterized above.  


FINDING OF FACT

The objective evidence demonstrates that the veteran does not 
currently suffer from an acquired psychiatric disorder, and a 
preponderance of the evidence is against a finding that any 
previously diagnosed psychiatric disorder had its onset or 
was otherwise caused by his active military service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303, 4.127 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 
24, 2004) (Pelegrini II).  In Pelegrini II, slip op. at 11, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A) and 
Quartuccio, that informs the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide; and that, furthermore, in 
what can be considered a fourth element of the requisite 
notice, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim, under 38 C.F.R. § 3.159(b).  In Pelegrini II, the 
Court clarified that VA's regulations implementing amended 
section 5103(a) apply to cases pending before VA on November 
9, 2000, even if the RO decision was issued before that date, 
and that, where notice was not mandated at the time of the 
initial RO decision, it was not error to provide remedial 
notice after such initial decision.  See slip op. at 3, 7-10.

In any event, the November 2003 Supplemental Statement of the 
Case (SSOC) advised the veteran of the laws and regulations 
pertaining to his claim.  This document informed the veteran 
of the evidence of record and explained the reasons and bases 
for the denial of his reopened claim of entitlement to 
service connection for an acquired psychiatric disorder.  

The RO also sent the veteran letters dated in December 2002 
and March 2003 that collectively informed him about the VCAA 
and told him what evidence the RO would obtain and what he 
could do to help obtain additional evidence.  The veteran was 
informed of the evidence already of record, to include his 
service medical records, VA treatment records, and some 
private medical records, and these letters essentially asked 
him to provide any evidence he had.  

The Board finds that the VCAA notice requirements have been 
met, because while the notice provided in December 2002 and 
March 2003 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
most recent adjudication of the reopened claim, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Further, pursuant to the Board's decision to remand 
this claim for additional development, the RO did, in fact 
and as alluded to above, conduct a de novo review of the 
claim.  See, SSOC issued to the veteran in November 2003.

With regard to the duty to assist, it is noted that the RO 
obtained service medical records, private medical records, VA 
treatment records, and, pursuant to the August 2001 Board 
remand, provided the veteran with a comprehensive VA 
examination in July 2003.  As well, the RO, also pursuant to 
this remand, obtained the veteran's  Social Security 
Administration (SSA) records, which consisted of VA 
outpatient treatment records and private medical records, 
discussed below.  Finally, prior the Board remand, the 
veteran presented testimony before the undersigned at an 
April 2001 Travel Board hearing.  The veteran has not 
indicated that there is any other evidence available. 

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service; and for certain chronic diseases, such as psychoses, 
a presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service, one year for 
psychoses. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2003).

Turning to the relevant evidence of record, the Board points 
out that the veteran's service medical records are negative 
for any treatment or diagnoses of an acquired psychiatric 
disorder.  The veteran's personnel records reflect that in 
May 1982 he was charged with a violation of the Uniform Code 
of Military Justice (UCMJ), Article 15, in that he disobeyed 
a lawful order.  His punishment included a reduction in grade 
and a fine.  Prior to that time, in September 1980, he was 
charged with a violation of Article 86 of the UCMJ for 
failure to show for appointed duty.  

The post-service medical evidence includes records from 
Antelope Valley Rehabilitation Centers which reflect that the 
veteran was treated in May 1991 for alcohol abuse.  In June 
1993, the veteran was seen by Stephen M. Greenleaf, M.D. for 
an extended psychiatric evaluation and was diagnosed with 
alcohol and drug dependence.  During the evaluation, the 
veteran related his depression to his substance abuse, and on 
mental status examination the examiner observed agitation, a 
tremor, and anxiety.  No mention was made regarding the 
veteran's military service.  

VA outpatient treatment records, mostly from a psychiatric 
clinic, reflect that the veteran sought treatment for 
substance abuse in August 1994 and was assessed with a 
personality disorder and a substance induced mood disorder in 
May 1995.  In August 1996, he was diagnosed with a history of 
substance abuse, and in November 1996 with dysthymia with 
psychosis secondary to drug abuse, at which time he 
complained of depression.  

In March 1997, the veteran was again diagnosed with dysthymia 
with psychosis secondary to substance abuse.  According to an 
outpatient treatment record dated in late March 1997, the 
veteran related that his stint in the service was stressful 
and that he abused drugs.  He was found to be depressed, 
angry, and frustrated, and related that he has occasional 
suicidal and homicidal ideas, but none at that time, and that 
he has occasional auditory and visual hallucinations.  
Diagnoses of dysthymia with psychosis and polysubstance abuse 
in recovery were indicated.  

The veteran was seen by Jack Freinhar, M.D. in July 1997 for 
a psychiatric evaluation an was diagnosed with a 
schizoaffective disorder with homicidal ideation, as well a 
substance abuse by history.  His military service was noted 
but no mention was made of a relationship between this 
service and any of the veteran's psychiatric difficulty.  In 
any event, the veteran related that his problems - 
depression, crying spells, and feelings of hopelessness, 
among other things - started after he stopped using cocaine.  
He reported paranoid ideation and delusions, as well as 
auditory hallucinations.   

Collectively, VA outpatient treatment records dated in July, 
August, and September 1997 reflect that the veteran presented 
with complaints of sleep disturbances and being somewhat 
depressed, and was diagnosed with a psychosis not otherwise 
specified, and polysubstance abuse.  In a report of contact 
document dated in August 1997, it is indicated that the onset 
of the veteran's mental illness could be inferred back to 
before January 1997.   

In April 1998 the veteran appeared somewhat depressed, but 
without delusions or hallucinations, and appears to have been 
diagnosed with a schizoaffective disorder (this record is 
somewhat illegible).  Reports dated from July 1998 through 
July 1999 also document diagnoses of a schizoaffective 
disorder as well as a depressive disorder not otherwise 
specified.  In March 1999 the veteran reported various 
problems with family members and his girlfriend.  An April 
1999 report mentions his military service in passing.

The veteran was seen by Fayr Barkley, Ph.D. for a 
psychological evaluation in March 2001, at which time he 
reported symptoms of chronic depression, panic, feelings of 
helplessness, and suicidal and homicidal thoughts, among 
other things.  Psychodiagnostic testing was accomplished, and 
the veteran was diagnosed with major chronic depression and a 
generalized anxiety disorder.  Dr. Barkley noted that the 
veteran's high score on a memory test - one of four tests 
accomplished - indicated that he was not malingering.

The veteran was also seen by Franklin Milgrim, M.D. in March 
2001, and his chief complaints were anxiety, depression, and 
a host of physical complaints.  During the evaluation, the 
veteran dated the onset of his symptoms of depression and 
anxiety to 1980 shortly after he entered into service.  He 
related, essentially, that he was promised a "good job" 
prior to enlistment but ended up in an undesirable position.  
He admitted that he had some disciplinary problems in 
service, to include disobeying a lawful order, and that his 
rank was reduced.  The veteran also noted that he began 
hating women while in service.  He related that his 
depression and anxiety were manifested by such symptoms of 
sadness, angry outbursts, and feelings of hopelessness and 
helplessness, among other things.  

In sum, he related that he intended to make a career out of 
the military, became disappointed and disillusioned, and that 
he has had psychiatric difficulty and related employment 
difficulty since his time in the service.  Dr. Milgrim added 
that the veteran entered service in a fragile, emotional 
state, having had no good parenting from his father, and 
essentially sought out a "surrogate" father figure in the 
service, to no avail.  He noted that the symptoms of 
depression and anxiety have waxed and waned during the two 
years he has treated the veteran, and that they remain at a 
high level; and that due to the severity of same, the veteran 
is on psychotropic medication.  On mental status examination, 
the veteran was cooperative and polite, but appeared angry at 
times.  Thought content centered around feelings 
hopelessness, sadness, isolation, and irritability, among 
other things.  

Under the "review of records" portion of the examination 
report, Dr. Milgrim related that he reviewed Dr. Barkley's 
report, and highlighted the pertinent findings.  Dr. Milgrim 
then diagnosed the veteran with severe major depressive 
disorder with psychotic features, and generalized anxiety 
disorder.  He noted that his diagnoses were supported by the 
testing done by Dr. Barkley, and opined that these disorders 
stemmed from the poor experiences the veteran had in the 
military.  He pointed out that the veteran has suffered from 
excessive worry and anxiety which has waxed and waned for 
approximately twenty years.   

During the April 2001 Travel Board hearing, the veteran 
testified that while in service, he felt mistreated, had 
sleep difficulty, and began using drugs and alcohol.  He 
related that he was charged with disobeying an order on one 
occasion, but that he was really crying out for help.  He 
noted that he first began psychiatric treatment in 1994, 
noting that it took this long after service to do so because 
he was on drugs.  The veteran testified that he is treated by 
Dr. Milgrim and obtains medication from VA.

A psychiatric review form from SSA dated in 2001 indicates a 
diagnosis of a generalized anxiety disorder and that the 
veteran had a long history of restlessness, fatigue, 
difficulty concentrating, and sleep disturbance.  

In a September 2001 letter, Dr. Milgrim states that he had 
treated the veteran since April 1999 and that the veteran 
continues to have significant symptoms of depression and 
anxiety to include feelings of hopelessness, helplessness, 
tension, irritability, and isolation.  He noted that the 
veteran remained preoccupied with the poor treatment he 
received in service, and again opined, essentially, that his 
psychiatric disorders stemmed from his stint in the service.  
These statements and opinions were reiterated in an August 
2002 letter from Dr. Milgrim.  
 
A VA psychiatric examination (a contract examination 
conducted by QTC Medical Services) was accomplished in July 
2003, the report of which indicates that the examiner 
thoroughly reviewed the entire claims folder, to include the 
reports from Drs. Milgrim, Barkley, and Greenleaf, as well as 
the VA medical records.  In her report, the examiner 
summarized some of the findings of each such record.

During the evaluation, the veteran noted his experiences in 
service, discussed above, adding that he was treated like "a 
number" while women were treated well.  He stated that he 
has had psychiatric difficulty since his time in service, and 
that he hates women.  

On mental status examination, the veteran was irritable and 
uncooperative, and his speech was normal.  There was no 
evidence of loosening of associations, of paranoia or 
delusions, nor auditory or visual hallucinations.  He was 
oriented times 4, and his insight and judgment were 
reasonable.  The examiner diagnosed the veteran with alcohol 
dependence, a mixed personality disorder with antisocial, 
narcissistic, and paranoid personality traits.  She noted 
that his psychological stressors were problems with his 
relationships with women.  

In the discussion portion of the report, the examiner stated 
that, in her opinion, the veteran did not present with any 
significant Axis I diagnosis aside from alcohol dependence.  
She stated that his main issues were related to his severe 
personality traits that included a serious disregard for the 
feelings of others, especially women, a serious problem with 
failure to conform to social norms, impulsiveness, 
irritability, aggressiveness, and a reckless disregard for 
the safety of others.  The examiner further noted that the 
veteran had paranoid features, believing that others attacked 
him, and that he possessed a grandiose sense of self 
importance.  

The examiner noted that the veteran had been variously 
diagnosed in the past with a schizoaffective disorder and 
major depression, but that in her opinion, he was able to 
manipulate and malinger any symptoms that he desired, and she 
did not see any such symptoms on examination.  She opined 
that, based on the veteran's history which reflected his 
attitude towards women in the military, his mixed personality 
disorder was manifested during his service, and that the 
etiology of the disorder was multifactorial.  In this regard, 
she pointed out that there were no records indicating that 
the disorder was present prior to service, and that as such, 
she was unable to pinpoint the exact onset and etiology.  The 
examiner also noted that despite reports of a history of 
self-medicating with alcohol in service in order to cope with 
psychiatric difficulty, the first diagnosis of alcohol 
dependence was indicated in the 1993 records from Dr. 
Greenleaf.  Although a psychiatric disorder was not in fact 
diagnosed, the examiner noted that any current psychiatric 
disorders were not related to any in-service disease or 
injury.

Finally, the examiner further stated that she did not agree 
with Dr. Milgrim's diagnoses.  Specifically, she noted that 
the memory test reviewed by Dr. Milgrim did not totally 
exclude malingering, despite the veteran's high score, and 
that the other tests were self-reported and therefore 
subjective.  As such, she concluded, his diagnoses were 
questionable, and she was of the opinion that the report 
itself was questionable.  

Taking into account all of relevant evidence of record, 
discussed above, the Board finds that service connection is 
not warranted for an acquired psychiatric disorder.

Indeed, evidence of record, particularly the records from Dr. 
Milgrim, indicate that the veteran has been diagnosed with 
psychiatric disorders, namely a major depressive disorder 
with psychotic features, and a generalized anxiety disorder, 
that had their onset in service.  The fact remains, however, 
that despite his documented legal trouble in service, the 
veteran was never diagnosed with a psychiatric disorder while 
in service, and, according to the evidence of record, was 
indeed not diagnosed with same until 1996 when treated by VA 
on an outpatient basis.  In this regard, while it is noted 
that the veteran was seen by Dr. Greenleaf for a psychiatric 
evaluation in 1993 complaining of depression and that 
agitation and anxiety were noted, a psychiatric disorder was 
not specifically diagnosed, rather substance abuse.  It is 
also noted that while Dr. Milgrim has stated that some of the 
veteran's symptoms existed 20 years ago, he has only treated 
the veteran for a few (recent) years.  

It is pointed out that Dr. Milgrim's diagnoses and etiology 
opinions were made upon his review of Dr. Barkley's report 
and the history given by the veteran, and it is apparent that 
he did not have the benefit of reviewing the entire claims 
folder, to include the service medical records.  On the other 
hand, it is pointed out that the VA (QTC) examiner who 
examined the veteran in July 2003 reviewed the entire claims 
folder prior to rendering her opinion that, essentially, the 
veteran did not suffer from a psychiatric disorder but rather 
a personality disorder and alcohol dependence.  And, she 
essentially came to the conclusion that any psychiatric 
disorders diagnosed (presumably in the past), as well as 
alcohol abuse, did not have their onset in service and were 
not otherwise related to service.  This examiner also 
provided a detailed explanation as to why her opinions and 
diagnoses differed from Dr. Milgrim's, to include why she 
found his findings and report to be questionable.  

For the above discussed reasons, the Board assigns more 
weight and validity to the findings made by the VA examiner 
in the above-referenced July 2003 report than those made by 
Dr. Milgrim, which were chiefly based on the unsupported 
history of psychiatric difficulty of decades-long duration 
provided by the veteran.  See Winsett v. West, 11 Vet. App. 
420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) (unpublished 
decision), cert. denied 120 S. Ct. 1252 (2002) (it is not 
error for the Board value one medical opinion over another, 
as long as a rationale basis for doing so is given).  See 
also See Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Reonal 
v. Brown, 5 Vet. App. 458, 460-61 (1993) (essentially provide 
that opinions which appear to have been based entirely on the 
history provided by the veteran, and not supported by the 
objective evidence of record, carry little probative weight.)  

Along these lines, it is noted that factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  While Dr. Milgrim's report is fairly detailed, the 
fact remains that his review of records did not include the 
entirety of the veteran's claims folder as did the VA 
examiner's review.  In addition, his findings were refuted by 
the VA examiner.  

That said, the Board points out that applicable VA 
regulations reflect that personality disorders are not 
diseases or injuries within the applicable legislation 
dealing with service connection.  38 C.F.R. §§ 3.303(c), 
4.127 (2003).  While the veteran has been variously diagnosed 
with psychiatric disorders in the past, the most recent - and 
as noted above, comprehensive - psychiatric evaluation 
resulted in no psychiatric diagnoses.  It is pointed out that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131 
(West 2002); see Degmetich v. Brown, 104 F.3d 1328 (1997).  

The bottom line in this matter is that the current objective 
medical evidence does not indicate that the veteran currently 
suffers from a psychiatric disorder, and the preponderance of 
the evidence is against a finding that any psychiatric 
disorder diagnosed in the past is related to his military 
service or that a psychosis was diagnosed to a compensable 
degree or otherwise within a year of his separation from 
service.

The preponderance of the evidence is against the claim that 
the veteran suffers from a psychiatric disorder related to 
his service.  As such, the legal criteria for service 
connection for this disability have not been met.  As the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and service 
connection for an acquired psychiatric disorder must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a final note, it is pointed out that in a July 2003 
letter, the veteran stated that the July 2003 VA examination 
was unfair in that it was conducted by a woman, and that once 
he expressed his views towards women, the examiner did not 
"seem to want to talk to [him] anymore" and "asked nothing 
about how [he] thought the [m]ilitary was responsible" for 
him being a failure in life and his ongoing negative feelings 
towards women.  To the extent that the veteran is claiming 
some sort of bias on the part of the examiner, the Board will 
only comment that such is not supported from a review of the 
report itself, which, as noted, was thorough and is devoid of 
any suggestion of belligerence, ill-will, or any other sort 
of negative personal connotation on the part of the examiner.  
As such, the Board finds that such allegations of bias on the 
part of the examiner are unfounded.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



